116 F.3d 1487
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ana Yanes VALDES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70488.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**June 23, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals
Before GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Ana Yanes-Valdes, a native and citizen of Cuba, petitions for review of an order of the Board of Immigration Appeals dismissing her appeal from a decision of an immigration judge denying her application for a waiver of deportability under Section 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c).  Valdes conceded deportability under both 8 U.S.C. § 1251(a)(2)(B)(1) and 8 U.S.C. § 1251(a)(2)(A)(iii) due to her cocaine distribution conviction.


3
In accordance with our opinion in Duldulao v. INS, 90 F.3d 396 (9th Cir.1996), we grant the government's motion to dismiss for lack of jurisdiction.


4
PETITION DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3